Knowlton, J.
The only negligence alleged against the defendant in the plaintiff’s declaration is, that she put the plaintiff’s intestate to work in a dangerous place, knowing, or having good reason to know, that it was dangerous, and that she negligently omitted to inform him of the danger, of which he was ignorant.
The evidence utterly fails to support the allegations of the declaration. The place in which the work was done was safe and proper, and the only negligence of which there is any evidence was that of the fellow servants of the plaintiff’s intestate in their manner of doing the work in which they were all engaged. For this the defendant is not liable.

Exceptions overruled.